Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  Claims  1-4,6,7,9,11,14-17,,20,24,,27,30,34,36,37,42,43,51,54,58,59,62-68,70,71,75-77,78 and 84 are pending. 


2. Applicant’s election without traverse of Group I, claims  1-4,6,7,9,11,14-17,,20,24,,27,30,34,36,37,42,43,51,54,58,59,62-68,70,71, 75-77  in the reply filed on 04/08/21 is acknowledged.

3. Claims  78 and 84  is  withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b) as being drawn to  nonelected inventions.


 Claims 1-4, 6, 7, 9, 11, 14-17,,20,24,,27,30,34,36,37,42,43,51,54,58,59,62-68,70,71, 75-77 read on  a composition comprising at least 106 antigen-specific CD8+ T cells are under consideration in the instant application


4. The following is a quotation of the appropriate paragraphs of   pre-AIA   U.S.C. §101  that form the basis for the rejections under this section made in this Office action:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5. The claimed invention is not directed to patent eligible subject matter. Based upon an analysis with respect to the claim as a whole, claims  1-4, 6, 7, 9, 11, 14-17, 20, 24, 27, 30, 34, 36,37, 42, 43,51,54,58, 59, 62-68, 70, 71, 75-77 do not recite something significantly different than a judicial exception. 


Claims  1-4, 6, 7, 9, 11, 14-17, 20, 24, 27, 30, 34, 36,37, 42, 43,51,54,58,59,62-68,70,71, 75-77 as written, do not sufficiently distinguish over antigen-specific CD8+ T cells  as they exist naturally because the claims do not particularly point out any non-naturally occurring differences between the claimed products and the naturally occurring products. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception 6 antigen-specific CD8+ is not markedly different from what exists in nature. 

While claim 1  require that at  antigen-specific CD8+ T cells are isolated are purified and are present in certain concentrations, merely isolating and concentrating the cells does not make them markedly different from what occurs in nature.  See MPEP 2106.04(c)(II), subsections (A) and (B), as well as  Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591-94, 106 USPQ2d 1972, 1979-81 (2013) and University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 760, 113 USPQ2d 1241, 1241 (Fed. Cir. 2014) cited therein and 2106.04(c)(II)(C)(2).  As both sets of cells are not markedly different from what occurs in nature, the claims recite a natural product judicial exception.
The claims do not integrate the exception into a practical application, as there are no additional elements which rely on, use, or apply the exception.  See MPEP 2106.04(d), in particular second paragraph.
The Supreme Court has recently articulated a two part test for distinguishing patents that claim one of the patent-ineligible exceptions from those that claim patenteligible applications of those concepts. Id. (citing Mayo, 132 S. Ct. at 1294, 1296-97). Step one asks whether the claim is “directed to one of [the] patent-ineligible concepts.” Id. If the answer is no, the inquiry is over: the claim falls within the ambit of § 101. If the answer is yes, the inquiry moves to step two, which asks whether, considered both individually and as an ordered combination,
“the additional elements ‘transform the nature of the claim’ into a patent-eligible application.” Id. (quoting Mayo, 132 S. Ct. at 1297). Step two is described “as a search for an ‘inventive concept.’” Id. (quoting Mayo, 132 S. Ct. at 1294). At step two, more is required than “wellunderstood, routine, conventional activity already engaged in by the scientific community,” which fails to transform the claim into “significantly more than a patent
upon the” ineligible concept itself. Mayo, 132 S. Ct. at 1298, 1294.


2014 Interim Guidance states “To show a marked difference, a characteristic must be changed as compared to nature, and cannot be an inherent or innate characteristic of the naturally occurring counterpart. Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 130 (1948) (‘‘[The inventor did] not create a state of inhibition or of non-inhibition in the bacteria. Their qualities are the work of nature. Those qualities are of course not patentable.’’)" and "… a difference in a characteristic that came about or was produced independently of any effort or influence by applicant cannot show a marked difference. Roslin, 750 F.3d at 1338 (Because ‘‘any phenotypic differences came about or were produced ‘quite independently of any effort of the patentee’ ’’ and were ‘‘uninfluenced by Roslin’s efforts’’, they ‘‘do not confer eligibility on their claimed subject matter’’ (quoting Funk Bros.))."



Based on  the   analysis of factors in the Myriard-Mayo, the Examiner determiners that factors against eligibility are satisfied. 



6. The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless --
 (e2) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 37(c) of this title before the invention thereof by the applicant for patent.


7. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




8. Claim(s) 1-4, 6, 7, 9, 11, 14-17, 20, 24, 27, 30, 34, 36,37, 42, 43,51,54,58, 59, 62-68, 70, 71, 75-77 are  rejected under 35 U.S.C. 102(e) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US Patent 7932045 or  US Patent Application 20190292517.

 US Patent ‘ 045 teaches an isolated antigen-specific CD8+ T cells, specific for one or more target peptide antigen, including CMV ( see entire document).

US Patent  Application ‘517 teaches an isolated antigen-specific CD8+ T cells, specific for one or more target peptide antigen, including EBV ( see entire document).

Though US Patent 7932045 or  US Patent Application 20190292517 does not explicitly recited the claimed  dosage of at least 106  CD8+ T cells, said  dosing regimens were obvious at the time the invention was made, given that it was well known and practice before the effective filing date of the claimed invention as evidenced by the teachings of the prior art. 

    It is well settled that "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 

Claims 9, 11, 16, 17, 20, 30, 37, 71,75  are included because the claimed structural limitation would be inherent properties of the recited isolated antigen-specific CD8+ T cells, because the claimed and recited antigen-specific CD8+ T are the same. Since the office does not have a laboratory to test the reference antigen-specific CD8+ T it is applicant’s burden to show that the reference antigen-specific CD8+ T cells do not have the same structural features as recited in the claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).  


Claims  43, 51, 58, 59, 62-68, 70 are included because the instant claims are drawn to a product (antigen-specific CD8+ T)  and the patentability of the product does not depend on its method of production in the absence of evidence of structural/functional difference. In re Thrope,227 USPQ 964,966 (Fed. Cir. 1985). See MPEP 2113.


9. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.131(c). A registered attorney or agent of record may sign a terminal disclaimer.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit https://www.uspto.gov/patent/patents-forms. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to [ 1 ].


10. The claims 1-4, 6, 7, 9, 11, 14-17, 20, 24, 27, 30, 34, 36,37, 42, 43,51,54,58, 59, 62-68, 70, 71, 75-77  are provisionally rejected on the grounds of nonstatutory double patenting of the claims 1,4,7,9,11,15,16,18,20,23,24,26,27,33,39,42,47,53 and 55 of copending Application No.16/678,366. Although the conflicting claims are not identical, they are not patentable distinct from each other because claims 1,4,7,9,11,15,16,18,20,23,24,26,27,33,39,42,47,53 and 55 of 6 CD8+ antigen-specific T cells. 

This is a provisional nonstatutory double patenting rejection because the conflicting claims have not in fact been patented.


11. No claim is allowed.


12. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/272-0840.  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker  can be reached on 571/ 272-3181

The fax number for the organization where this application or proceeding is assigned is 571/273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644